            Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 1 of 41




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

 APARNA KUMAR,
 ,
                                          Plaintiff,                                   ECF CASE

                     - against -
                                                                                       COMPLAINT
 OPERA SOLUTIONS OPCO, LLC, d/b/a ELECTRIFAI;
 OPERA SOLUTIONS INTERMEDIATE, LLC; OPERA
 SOLUTIONS HOLDING, LLC; OPERA SOLUTIONS                                               PLAINTIFF DEMANDS A
 USA, LLC; ELECTRIFAI, LLC; WHITE OAK                                                  TRIAL BY JURY
 FINANCIAL, LLC; WHITE OAK GLOBAL ADVISORS
 LLC; EDWARD SCOTT; and NANCY HORNBERGER,

                                          Defendants.

-------------------------------------------x

                                                        COMPLAINT

          Plaintiff Aparna Kumar (“Kumar” or “plaintiff”), through her attorneys Vladeck, Raskin

& Clark, P.C., complains of (1) defendants Opera Solutions OPCO, LLC d/b/a ElectrifAi; Opera

Solutions Holding, LLC; Opera Solutions Intermediate, LLC; Opera Solutions, LLC; Opera

Solutions USA, LLC; and ElectrifAi, LLC (Opera and ElectrifAi entities collectively referred to

herein as “ElectrifAi” or the “Company”); (2) White Oak Financial, LLC and White Oak Global

Advisors, LLC (White Oak entities collectively referred to herein as “White Oak”) (Opera,

ElectrifAi, and White Oak entities collectively referred to herein as “Corporate Defendants”); and

(3) individual defendants Edward Scott (“Scott”) and Nancy Hornberger (“Hornberger”)

(Corporate Defendants, Scott, and Hornberger, collectively referred to herein as “Defendants”) as

follows:
         Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 2 of 41




                                     NATURE OF ACTION

                1.     Kumar, an Indian woman, is a well-regarded and successful executive. The

Company, a data and technology firm that uses artificial intelligence and machine learning to assist

private and government entities, hired Kumar in 2008. During the 12 years Kumar has worked for

the Company (including its predecessors), she excelled. Kumar worked her way from business

school intern to Senior Vice President. Kumar has helped the Company build a robust government

practice. Kumar played a key role in the Company winning more than $103 million in government

contracts and, until recently, served as an Account Manager for the Company’s largest client, the

Centers for Medicare & Medicaid Services (“CMS”) within the U.S. Department of Health and

Human Services (“HHS”) (collectively, “HHS-CMS”), including overseeing a team of more than

34 employees.

                2.     Kumar’s career progressed without impediment until late 2018. In October

2018, White Oak staged a takeover of the Company and assigned one of its Partners and Managing

Directors, Scott, a White man, to become the Company’s new Chief Executive Officer (“CEO”).

Upon his arrival, Scott targeted female and minority employees for harassment and discrimination.

Scott has no hesitation in making racist and sexist slurs. Scott told Kumar that a Chinese client

had said to him, “Ching Chong Ching Ching Chong, you fired”; and, on information and belief,

called an employee, whom he later fired, a “fat lazy Black bitch.” Scott also repeatedly called

Indian employees “dirty.” For example, in April 2019, Scott boasted to a former employee in

trying to convince her to rejoin the Company, “I got rid of all the dirty Indians and it is safe for

White people at Opera again.” In addition, when Scott apparently thought that Kumar said she

was from India, Scott said to Kumar, “India? Eww. Why?”




                                                 2
         Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 3 of 41




               3.     Kumar has complained repeatedly orally and in writing about Scott's biased

conduct, including complaining to White Oak and meeting for several hours with an investigator

that White Oak had retained and directed Kumar to speak to about her discrimination complaints.

In addition, the Company’s General Counsel and other executives for Corporate Defendants have

witnessed firsthand some of Scott’s unlawful behavior. Nothing has been done to remedy the

problems and Scott remains the CEO of the Company.

               4.     Instead, for more than a year, Defendants have subjected Kumar to an

ongoing campaign of discrimination, harassment, and retaliation. While Kumar still works for the

Company, Defendants have irreparably damaged her career. Defendants have repeatedly

threatened to fire Kumar, demanded that she quit, and demoted her. Defendants removed Kumar

as the Account Manager for the HHS-CMS account and replaced her with a White woman.

Further, Defendants have stripped Kumar of most of her strategic and leadership duties. For

example, Defendants have taken away Kumar’s responsibilities to lead the recruiting and hiring

process for the government practice group; to handle business development for the government

practice group; to manage the effort to respond to Requests For Proposals (“RFP”) for government

contracts; to ensure that the government practice group met revenue targets and to present progress

to the senior executives; and to serve on company-wide leadership committees. In addition,

Defendants have inserted several layers of management between her and the senior executives and,

on information and belief, Scott has directed those managers to continue his discrimination,

harassment, and retaliation against Kumar.

               5.     Plaintiff brings this action to remedy discrimination on the basis of her race

and retaliation in violation of Section 1981 of the Civil Rights Act of 1966, 42 U.S.C. § 1981

(“Section 1981”) and Title VII of the Civil Rights Act of 1964 (“Title VII”).



                                                3
          Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 4 of 41




               6.     Plaintiff also brings this action to remedy discrimination on the basis of her

race, national origin, and sex and retaliation, in violation of the New Jersey Law Against

Discrimination, N.J. Stat. Ann. § 10:5-1 et seq. (“NJLAD”); the New York State Human Rights

Law, N.Y. Exec. Law § 296 et seq. (the “NYSHRL”); and the Administrative Code of the City of

New York § 8-101 et seq. (the “NYCHRL”).

               7.     Plaintiff seeks declaratory and injunctive relief, compensatory and punitive

damages, reasonable attorneys’ fees and costs of this action, pre- and post- judgment interest, and

other appropriate relief pursuant to Title VII, Section 1981, the NJLAD, NYSHRL, and NYCHRL.

                           PARTIES, JURISDICTION, AND VENUE

               8.     Kumar, who was born in India, became a United States citizen in 2002. She

resides in New York State, spending approximately half of her time in New York City and half of

her time in Ithaca, New York. She began working for the Company in 2008. Throughout Kumar’s

employment at the Company, she alternated between working regularly in the office and working

remotely. Between mid-October 2019 and the present, Kumar has worked remotely in New York

State, including New York City.

               9.     Upon information and belief, Defendant Opera Solutions OpCo, LLC d/b/a

ElectrifAi, and its related entities including defendants Opera Solutions Holding, LLC; Opera

Solutions Intermediate, LLC; Opera Solutions, LLC; Opera Solutions USA, LLC; and ElectrifAi,

LLC are limited liability companies formed under the laws of Delaware and headquartered in New

Jersey.

               10.    Defendants White Oak Financial, LLC and White Oak Global Advisors,

LLC are limited liability companies formed under the laws of Delaware and headquartered in San

Francisco. They have offices in New York.



                                                4
         Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 5 of 41




               11.     Defendant Scott, a White man, is the current Chief Executive Officer

(“CEO”) of ElectrifAi. Scott also was a Partner and Managing Director at White Oak Global

Advisors. Upon information and belief, when Scott initially served on the Company’s Board, he

was a Managing Director employed by White Oak Global Advisors. When Scott transitioned to

become CEO of ElectrifAi, he remained a senior employee of White Oak Global Advisors until

early 2020. Scott began serving as Kumar’s supervisor and manager after joining Opera in 2018.

               12.     Defendant Hornberger is an employee of ElectrifAi and currently holds the

title of Executive Vice President, Revenue and Healthcare. Since 2019, Hornberger has served,

directly and indirectly, as Kumar’s manager and supervised her work.

               13.     This Court has jurisdiction over plaintiff’s Section 1981 claims under 28

U.S.C. § 1331 and plaintiff’s Title VII claims because those claims arise under federal law. This

Court has supplemental jurisdiction over plaintiff’s NJLAD, NYSHRL, and NYCHRL claims

pursuant to 28 U.S.C. § 1367 because these claims relate closely to the Section 1981 and Title VII

claims, having arisen from a common nucleus of operative fact such that all claims form part of

the same case or controversy.

               14.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), because

Corporate Defendants do business in New York, New York and some of the acts of discrimination

and retaliation occurred in New York.

               15.     Plaintiff filed a charge with the United States Equal Employment

Opportunity Commission (the “EEOC”) on or about January 15, 2020, complaining of the acts of

race, national origin, and sex discrimination and retaliation alleged herein. On or about August 17,

2020, the EEOC issued plaintiff a notice informing her of her right to sue ElectrifAi; and on or




                                                 5
         Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 6 of 41




about August 18, 2020, the EEOC issued plaintiff a notice informing her of her right to sue White

Oak. Plaintiff has thus complied fully with all prerequisites required by Title VII.

               16.     Pursuant to section 8-502(c) of the NYCHRL, plaintiff shall serve a copy

of this Complaint on the City of New York Commission on Human Rights and the City of New

York Corporation Counsel within 10 days of commencement of this action.

                                   FACTUAL ALLEGATIONS

                                       Kumar’s Background

               17.     Kumar was born in India and moved to the United States as a child. Kumar

became a United States citizen in 2002.

               18.     In 2002, Kumar graduated from University of Michigan, Ann Arbor, with

two Bachelor of Science degrees in Mathematics of Finance and Economics.

               19.     Between 2002 and 2007, Kumar worked at Progressive Casualty Insurance

Company, where the company promoted her multiple times and she served as both a Competitive

Intelligence Analyst and a Pricing Analyst.

               20.     In 2007, Kumar began attending business school at The University of

Chicago Booth School of Business. Kumar received her Master of Business Administration

(“MBA”) degree in Marketing and Strategic Management in 2009.

                                     Defendants’ Background

               21.     White Oak Global Advisors, LLC is a Securities and Exchange

Commission-registered investment advisor and multi-billion alternative investment fund. White

Oak specializes in private debt investment and providing secured loans to small and medium-sized

businesses. White Oak is the ultimate owner of the Opera and ElectrifAi entities.




                                                 6
         Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 7 of 41




               22.       ElectrifAi, formerly doing business as Opera Solutions, provides business

intelligence services to private and public companies using data analytics and machine learning.

               23.       Upon information and belief, in 2016, White Oak made a substantial loan

to the Company. In July 2018, White Oak demanded that the Company repay the loan.

               24.       When the Company did not pay the loan in time, White Oak ultimately took

over ownership, including acquiring Opera’s assets, and management of the Company. Corporate

Defendants, as part of a rebranding effort, changed the name of the Company from “Opera” to

“ElectrifAi” in or around the summer 2019.

               25.       Since taking over the Company in 2018, Corporate Defendants have formed

several limited liability companies and engaged in multiple complex transactions. For example:

                     •   On information and belief, White Oak formed Opera Solutions OpCo, LLC

                         as a successor entity to Opera Solutions, LLC in or around 2018. White

                         Oak placed ElectrifAi’s assets in Opera Solutions OpCo, LLC.

                     •   According to Corporate Defendants’ filings with the federal government in

                         2019, Opera Solutions OpCo, LLC is a wholly owned subsidiary of Opera

                         Solutions Intermediate, LLC, which is in turn owned by White Oak. Upon

                         information and belief, Opera Solutions Holding, LLC is an entity used

                         during the restructuring of the Company in 2018 and 2019. As of March

                         2020, the Company is now operating at least partially under the entity

                         ElectrifAi, LLC for government contracting purposes.

                     •   On information and belief, White Oak initially kept the employees of Opera

                         Solutions in the entity called Opera Solutions USA, LLC. In or around July

                         2020, Corporate Defendants moved the employees to yet another limited


                                                  7
Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 8 of 41




              liability company called ElectrifAi, LLC, which, on information and belief,

              is a subsidiary of Operation Solutions OpCo, LLC and ultimately owned by

              White Oak.

    26.       The Corporate Defendants are closely related entities. For example:

          •   Upon information and belief, White Oak is the ultimate, and sole, owner of

              ElectrifAi and its related entities.

          •   White Oak has provided significant funding to ElectrifAi. Furthermore,

              White Oak, working closely with ElectrifAi’s accounting team, oversees

              ElectrifAi’s finances.

          •   The ElectrifAi Board of Directors is entirely composed of White Oak

              executives, including Darius Mozaffarian, Partner and President of White

              Oak. Daniel Homrich (“Homrich”), a White Oak Associate, was the

              Secretary of Opera Solutions OpCo, LLC until January 2020. Scott was on

              ElectrifAi’s board until he became the Company’s CEO. Scott and Homrich

              were signatories on items related to Opera Solutions’ financial accounts.

          •   When White Oak took over the Company, White Oak installed new

              management, including appointing Scott to serve as CEO. Upon

              information and belief, when Scott first assumed the position of CEO at

              ElectrifAi, he remained a senior employee of White Oak. Until Kumar filed

              her complaint with the EEOC, White Oak’s website listed Scott as a

              Managing Director and a member of leadership team at White Oak.

          •   After Scott assumed leadership of ElectrifAi, he decimated its Human

              Resources department, as described below. As a result, White Oak has


                                         8
         Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 9 of 41




                         handled some of the Human Resources complaints against Scott beginning

                         in mid-2019. For example, when Kumar complained about Scott’s conduct,

                         her only option was to go to White Oak. Upon information and belief, White

                         Oak, rather than ElectrifAi, hired an outside investigator to investigate

                         Scott’s conduct at ElectrifAi. In addition, White Oak’s Director of Human

                         Resources, Pam Hart (“Hart”), reached out to Kumar on several occasions

                         after she made her protected complaints.

                     •   In addition to Scott, other White Oak employees have provided services to

                         ElectrifAi. For example, for several months in 2018 and 2019, Homrich, a

                         White Oak Associate, worked at ElectrifAi’s offices in Jersey City.

                         Homrich was handling important aspects of ElectrifAi’s finances, including

                         overseeing the shutdown of its offices in India, New York City, and London.

                     •   Plaintiff worked with White Oak employees. For example, in 2019, the

                         Company sought a novation of its government contracts. Plaintiff worked

                         on the novation transaction with Homrich. This novation was signed off by

                         Barbara McKee, the Managing Partner and Co-Founder of White Oak.

                             Kumar’s Successful Career at the Company

               27.       Kumar is an executive who until recently had a successful career at

ElectrifAi, formerly called Opera, for over a decade.

               28.       Kumar began working at the Company in 2008 as an intern while enrolled

at the Booth School of Business and became a full-time employee after receiving her MBA in

2009.




                                                  9
          Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 10 of 41




               29.     During Kumar’s tenure, the Company promoted her on four occasions: from

Senior Associate to Engagement Manager; from Engagement Manager to Director; from Director

to Vice President; and, most recently, from Vice President to Senior Vice President. Kumar has a

strong track record leading successful teams at the Company and has helped numerous clients save

millions of dollars and increase profitability.

               30.     In August 2012, the Company won a three-year contract with HHS-CMS.

Under the contract, the Company was to provide financial and operational analytics services for

the Affordable Care Act’s (“ACA”) Health Insurance Marketplace (the “Marketplace”). The

Company’s management at the time asked Kumar to lead this account due to her prior success

running projects and heading teams. In 2016, the Company appointed Kumar to serve as Account

Manager for the HHS-CMS account and assigned her strategic responsibilities. Because of their

work with HHS-CMS, Kumar’s team is known within the Company as the CMS Team (“CMS

Team”).

               31.     Kumar successfully led the CMS Team from 2012 to the present, totaling

almost eight years. From 2014 to 2019, the HHS-CMS account was the largest revenue-generating

client account at the Company. Upon information and belief, the HHS-CMS account is now

responsible for most of the Company’s revenue.

               32.     Among other examples of Kumar’s contributions and success with the

HHS-CMS account:




                                                  10
       Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 11 of 41




                 •   The Company and HHS-CMS have designated Kumar as a “Key Personnel”

                     on the HHS-CMS account, meaning that both the Company and HHS-CMS

                     deemed her participation essential to fulfillment of the contract. 1

                 •   The Company and HHS-CMS have designated Kumar as the “Project

                     Director” on the HHS-CMS account, which means that she is responsible

                     for “lead[ing] the organization and obtain[ing] the staff and resources

                     necessary to conduct the task order”; for “all staff employed under this task

                     order”; for “all work performed under this task order”; and for “the

                     outcomes of the task order and the resolution of obstacles to achieving the

                     outcomes necessary for success under this task order.”

                 •   Since the company appointed Kumar as lead of the CMS Team in 2012, she

                     has been responsible for managing more than 34 analytics and technical

                     development team members. She also served as the primary contact with

                     HHS-CMS, which includes approximately 50 clients.




1
       48 CFR § 352.237-75 requires government contracts to include the following language
concerning “Key Personnel”:

             The key personnel specified in this contract are considered to be
             essential to work performance. At least 30 days prior to the
             contractor voluntarily diverting any of the specified individuals to
             other programs or contracts the Contractor shall notify the
             Contracting Officer and shall submit a justification for the diversion
             or replacement and a request to replace the individual. The request
             must identify the proposed replacement and provide an explanation
             of how the replacement’s skills, experience and credentials meet or
             exceed the requirements of the contract . . . .


                                               11
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 12 of 41




                    •   Kumar helped secure “Excellent” Contractor Performance Assessment

                        Reporting System (“CPARS”) ratings for the Company during her eight

                        years leading the CMS Team.

                    •   Additionally, during her time on the CMS Team, Kumar has played a key

                        role in winning over $103 million in government contracts. In 2015, when

                        the Company’s contract with HHS-CMS was set to expire, Kumar won a

                        new three-year contract worth $28 million. Kumar helped the Company

                        secure the contract over several other companies considered leaders in

                        government contracting that presented lower bids. Kumar then increased

                        the value of the contract to $68 million by helping the Company negotiate

                        and win numerous modifications to the contract and, in 2016, ensured that

                        the contract would remain in place when it appeared the ACA might be

                        repealed.

              33.       Before White Oak took over management of the Company, Kumar reported

directly to Ritin Khangarot (“Khangarot”), Senior Vice President and Healthcare Practice Lead.

Khangarot, in turn, reported to the then-CEO Arnab Gupta.

              34.       Before the Company’s discrimination and retaliation against Kumar, she

was the Account Manager of the CMS account and performed the functions of a government

practice lead. Kumar’s duties included all aspects of the Company’s government practice,

including managing employees on the government practice team and recruiting, interviewing, and

hiring and staffing for the Company’s government practice group.

              35.       Kumar also handled business development for the government practice

group, including identifying which government opportunities to pursue; developing relationships


                                                12
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 13 of 41




with vendors that supported the government; drafting responses for new government contracts;

and determining optimal pricing and legal compliance for each response. In particular, Kumar was

responsible for managing and preparing the response to the government’s RFP for the HHS-CMS

contract.

               36.     Between approximately 2016, when the Company appointed Kumar

Account Manager, and the fall 2019, Kumar had Profit and Loss responsibilities for the

government practice group. For example, in 2018, the Company assigned Kumar the highest

revenue target across all employees. Kumar also had weekly meetings with the former CEO, Chief

Financial Officer, Chief Operating Officer, and Healthcare Practice Lead to discuss progress

regarding the revenue targets.

               37.     Kumar also served on leadership committees during her tenure at the

Company. In 2017 and 2018, she served on the five-member Calibration Committee that was

responsible for evaluating and deciding on employee promotions at Opera. In January 2019,

Kumar became a member of Opera’s Management Committee, responsible for deciding Opera’s

strategic direction and operational goals.

               38.     As set forth below, Defendants have removed Kumar from leadership

positions and stripped away her strategic responsibilities. Also, as described below, after Scott

learned about Kumar’s protected complaints, he stopped interacting with her and inserted several

layers of management between her and the most senior executives at the Company. On information

and belief, Scott has directed those managers to carry out his discrimination, harassment, and

retaliation against Kumar.




                                               13
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 14 of 41




                                     Scott’s Biased Conduct

               39.    Since becoming CEO, Scott has repeatedly made racist and other

discriminatory comments and created a hostile work environment toward female and minority

employees. His comments made it clear that non-White employees and women were unwelcome

at the Company.

   A. Scott’s Racist Comments and Conduct

               40.    After White Oak, including Scott, took over the management of the

Company, Corporate Defendants and Scott systematically fired hundreds of Indian and other non-

White employees.

               41.    At Kumar’s first meeting with Scott in October 2018, Scott asked about her

personal background and where she was from. Kumar told Scott she was from Ithaca, New York.

Scott said “India? Eww. Why?” Kumar then repeated to him that she lived in Ithaca, which is in

upstate New York. In response, Scott said that was a “relief.”

               42.    In January 2019, Scott asked Kumar to meet him in the boardroom. When

she arrived, Scott closed the door. He said, “Guess who called me last night?” Scott then told

Kumar that the Company’s largest client in China had threatened to fire the Company. He used a

racist slur in describing the discussion; Scott told Kumar that he had answered the phone at 10:30

p.m. and heard a voice say, “Ching Chong Ching Ching Chong, you fired.”

               43.    Also, sometime in spring 2019, Scott fired a Black woman who led a

Company team that contracted with Johnson & Johnson. On information and belief, he had

previously referred to this woman as a “fat lazy Black bitch.”

               44.    Scott repeatedly made derogatory comments about Indian people. On

multiple occasions, Scott used the term “dirty Indians.” For example, in April 2019, Kumar and



                                                14
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 15 of 41




Scott had a one-on-one conversation in which Scott described a story of having rehired a former

Company employee, who is White. Scott said to Kumar that he told the rehired employee, “I got

rid of all the dirty Indians and it is safe for White people at Opera again.”

               45.     In April 2019, Kumar followed established protocol to have an existing

Company employee of Indian origin join the CMS Team from another project. After the employee

began working on the CMS Team in late April 2019, Scott stopped the employee in the hallway

and confronted him. Scott asked him in sum and substance, “How the fuck did you get yourself

staffed on CMS? You knew you were on my fired list.” Scott then told Kumar that all hiring

decisions should go through him.

               46.     On several occasions, Scott referred to Company’s former Indian

management team as the “Indian Mafia.” In late June 2019, Kumar conducted one-on-one

meetings with several interns. Four of the female interns mentioned concerns about Scott’s

behavior. These women told Kumar that Scott had referred to the leadership team members he had

fired as the “Indian Mafia” and made other inappropriate comments.

               47.     In addition, many of the Company’s employees were in the United States

on work visas. Scott used this information to harass certain Indian and other non-White employees

knowing that if they quit it would jeopardize their U.S. residency. He made remarks such as, “I

have all these fuckers on visas by the balls.”

B.     Scott’s Discriminatory Treatment of Women

               48.     In addition to Scott’s racist comments and conduct, the Company, under

Scott’s leadership, frequently subjected female employees to different standards than male

employees.




                                                 15
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 16 of 41




               49.     For example, in early 2019, when Kumar asked to be placed on the

Management Committee, Scott said he would approve her request but only because she was a

woman in the field of technology. Scott made it clear that Kumar was not getting the leadership

opportunity because of merit and, instead, to help the Company’s image.

               50.     In June 2019, several female interns told Kumar that Scott had taken the

male interns, most of whom were White, out for drinks while leaving out the women.

               51.     Around the same time in June 2019, Scott fired numerous consultants –

most of them women – whom he believed had sent an anonymous letter to White Oak about the

discrimination they experienced under Scott. Also, upon information and belief, one of the female

consultants who the Company had fired told a member of Kumar’s team that her former manager

had masturbated while she was in the room. Kumar raised this complaint to Diane Clark (“Clark”),

the Company’s General Counsel. Clark said she took these concerns seriously. The employee who

had masturbated at work remained an employee of ElectrifAi until in or around February or March

2020.

               52.     On information and belief, Scott told a female HR employee that she needed

to fire four women and he did not care which women the Company selected. On information and

belief, the HR employee resigned as a result of Scott’s directive.

               53.     Other women, including female executives, have told Kumar that Scott

regularly is condescending towards them and not the male employees.

 Defendants’ Discrimination Against Kumar and Efforts to Force Kumar to Leave the Company

               54.     After Kumar asked for a promotion and raise in December 2018, Scott told

Kumar that she was “replaceable” and that the Company had “plan B” and “plan C” to move

forward without her.



                                                16
         Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 17 of 41




              55.     While Scott did not fire Kumar, during the summer and fall 2019, he started

a campaign of harassment and intimidation against Kumar to force her out of the Company. For

example, Scott repeatedly told Kumar to quit, threatened to fire her, made attempts to turn

members of the CMS Team against Kumar, diminished her authority, demoted Kumar, and

removed strategic responsibilities. Scott’s effort had nothing to do with Kumar’s experience,

performance, or client relationships. Instead, Scott targeted Kumar because she is an Indian

woman.

              56.     Scott also belittled Kumar’s contributions to the Company while praising

those of White employees and men. For example, in August 2019, plaintiff secured a modification

from HHS-CMS in which HHS-CMS agreed to pay the Company an additional $4.3 million.

Kumar sent an email to Scott asking him to sign the modification and his only response was, “Got

it” and “Will sign[.]” In contrast, when other employees secured new revenue for the Company,

including smaller amounts, Scott sent company-wide emails and walked around the ElectrifAi

offices ringing a cow-bell, showering those employees with praise.

A.     September 10 Meeting

              57.     In the summer 2019, Scott hired a new executive team to fill the roles of the

employees he had previously fired and to replace employees that he wanted to fire. Most of the

new hires were White. These new hires included David Smith (“Smith”) and Hornberger, who are

both White and then shared the title of co-Executive Vice President, Healthcare. Upon information

and belief, these new hires and other new White employees were given salaries that were

substantially higher than Kumar’s salary.

              58.     In September 2019, Scott escalated his attempts to replace Kumar as the

leader of the CMS Team. On September 3, 2019, Scott yelled at Kumar in front of numerous



                                               17
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 18 of 41




employees in the middle of the ElectrifAi office. Scott accused Kumar, without any explanation,

of running CMS “as an island” and demanded that the CMS Team travel to Jersey City because

the Company paid their salaries. Scott then sent an announcement directing all CMS Team

members to attend an in-person meeting at headquarters in Jersey City the following week on

September 10, 2019.

               59.    On information and belief, Scott’s goal in hosting the September 10 meeting

was to introduce Hornberger and Smith to CMS Team members as Kumar’s replacements as

leaders of the CMS Team. Scott also hoped to turn team members against Kumar. For example,

during the September 10 meeting, which lasted all day, Scott paced the room and glared at Kumar

while speaking. Scott’s conduct during the meeting made clear that he did not like Kumar. Scott

also attempted to solicit negative feedback about Kumar from CMS Team members by asking if

they were happy working for Kumar or if they wanted a different manager. They did not respond.

               60.    The next day, on September 11, 2019, Scott met with Kumar, Hornberger,

Smith, and Matthew Brakora (“Brakora”), Vice President, Corporate Development. Scott appeared

agitated. He said, in sum and substance, that the September 10 meeting “didn’t fucking go as

planned,” that “[he was] done with [Kumar’s] fucking games[,]” and that she needed to be either

“all in or all out.” Scott told Kumar that she could “quit right now and I [Scott] will have Nancy

[Hornberger] and David [Smith] replace you on the team. I am tired of you keeping the CMS

[T]eam on an island, not allowing them to interact with the rest of us. Remember when I told you

I had a plan b and c, well here it is. Fucking quit.” Scott then called Kumar a “terrible account

manager and a terrible manager.” Kumar left the meeting in tears.




                                               18
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 19 of 41




               61.     During the meeting on September 11, 2019, Scott threatened to demote

Kumar. Scott told Kumar that Hornberger and Smith would be taking over the CMS account from

her and that she needed to set up a meeting with the client to introduce them.

               62.     Upon information and belief, a few days later, Scott met with Kumar’s

deputy on the CMS Team. Scott told Kumar’s deputy that he planned to fire Kumar. Scott had

made this decision before talking to the client. Kumar’s deputy warned Scott that Kumar managed

the client relationships and that, if Scott fired Kumar, the Company would likely lose the

“recompete” for the CMS contract when the Company’s contract with HHS-CMS expired in 2020.

B.     Defendants Demote Kumar, Fabricate Performance Concerns, and Remove Key Duties

               63.     During the fall 2019, Scott began to blame Kumar for problems with

employee retention on the CMS Team. From September 12 to October 4, 2019, five members of

the CMS Team resigned; in total, more than a dozen employees have left the CMS Team since

Scott became CEO. Upon information and belief, the September and October 2019 resignations

were due to Scott’s behavior leading up to and during the September 10 meeting. Prior to Scott’s

involvement with the CMS Team, Kumar had maintained a high employee retention rate for the

industry. Several of these employees resigned after Scott’s arrival in October 2018 without having

secured job offers elsewhere. Upon information and belief, Scott then directed HR to conduct exit

interviews with these employees several weeks after had left the Company and specifically told

HR to ask the employees if they were quitting because of Kumar.

               64.     Prior to Scott’s arrival at the Company, there was minimal attrition on the

CMS Team. Scott, however, sent Kumar an email stating the CMS Team resignations were

“troubling and destabilizing” and asked Kumar to get “to the bottom of it[.]” Scott also stated that




                                                19
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 20 of 41




the departure of those employees provided him a basis to demote Kumar and appoint Hornberger

as head of the CMS Team.

               65.     After the September 11 meeting, as Scott had directed, Kumar scheduled a

meeting with Scott, Hornberger, Smith, and the HHS-CMS client representatives. During the

meeting on September 18, 2019, the HHS-CMS client representatives told Scott and the other

executives that they were happy with Kumar’s leadership and the performance of the CMS Team.

               66.     After the September 18, 2019 meeting, Scott had no choice but to recognize

Kumar’s strong client relationships but did so in a belittling manner. Scott called her a “great

project manager” and stated that his “goal” was to find additional projects like CMS for her to

manage. By describing Kumar as a project manager, Scott was ignoring her broader contributions

as the Account Manager of the CMS Team and purportedly a Senior Vice President. A project

manager is responsible for a specific project and the scope of the project defines his or her

responsibilities. In contrast, an account manager deals with a specific client or clients on a long-

term basis and serves as the face of the leadership team for that client relationship.

               67.     Scott took away several important responsibilities from Kumar, including

her authority to hire CMS Team members. In mid-September 2019, Kumar began the process of

hiring employees to replace those individuals who had resigned. On October 1, 2019, Kumar sent

an email to Scott about a new employee. Scott directed Kumar to send him, Clark (the General

Counsel), and Chad Kidder (“Kidder”), Head of Talent for the Company, every resume she had

received for the position. Kidder, who the Company had recently hired and who was not yet a full-

time employee, asked Kumar several questions about the hiring process and suggested that she

change her hiring criteria without understanding any of the client or delivery requirements of the




                                                 20
         Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 21 of 41




CMS Team. Scott instructed Kumar that all hiring should go through Kidder despite her successful

track record of selecting and retaining employees for the CMS Team.

               68.     On October 4, 2019, Scott sent a Company-wide announcement that

Hornberger and Smith were the new Co-Heads of the Company’s Healthcare Vertical and that the

entire CMS Team, including Kumar, would now report to them, effectively demoting Kumar.

Beyond Scott’s threats, Kumar was not told of this change in leadership structure in advance.

Hornberger subsequently sent an email stating that Kumar continued as the CMS “Program

Manager.”

               69.     On October 15, 2019, during a management meeting, Kumar stated that the

HHS-CMS client would like to participate in the hiring process for CMS Team members. Scott

was incensed; he said that Kumar’s proposal was “fucking ridiculous.” Kumar told Scott that, in

the past, HHS-CMS had played a role in selecting candidates for the team. Scott expressed that he

did not believe Kumar and demanded that she had “better fucking get it to [Scott] in writing from

the client first thing this morning.”

               70.     At the end of the October 15 management meeting, Scott asked Kumar to

stay behind, along with several executives, including Hornberger, Smith, Clark, Brakora, and

Kidder. Scott then falsely blamed Kumar for the CMS Team resignations. Scott was also critical

of Kumar’s statement that the client should play a role in hiring. In front of the executives, Scott

stated that Kumar’s actions were a “fucking disgrace.” Kumar reminded Scott that the resignations

were recent and that the request to be included in the interview process had come from the client.

Scott repeated Kumar’s words in a mocking tone and said, “Go fuck yourself. This is a disgrace.”

Scott does not use such a tone when interacting with White male managers.




                                                21
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 22 of 41




               71.     After the October 15 meeting, Kumar sent an email to Scott. Kumar told

Scott that the way he talked to her was “hurtful and embarrassing—especially in front of

everyone.” Kumar repeated previous statements she had made that she was fully committed to

developing and expanding the government practice. She emphasized how much time she was

dedicating to cover missing team members’ work and finding and hiring new candidates.

               72.     The next day, on October 16, 2019, Scott attacked and attempted to

humiliate Kumar in response to her October 15 email. Scott added several recipients to the email,

including Clark, Hornberger, Smith, Brakora, Kidder, Deron Hurst (“Hurst”), and Juliana Rozario

(“Rozario”). Scott wrote to Kumar that her behavior towards Kidder was unprofessional, that she

had a “pattern of negative behavior,” and that this would “not be condoned any further” as it was

“antithetical to our values and culture.” Scott also stated that Kumar had many opportunities to

adjust to the team-oriented culture of the Company but had chosen “another, darker path.” Scott

asked Kumar to “reflect on the totality of [her] actions and whether they’re consistent with the

values and culture of ElectrifAi.”

               73.     In sharp contrast to Scott’s incessant criticism of Kumar, the HHS-CMS

client continued to praise her performance. For example, in October 2019, HHS-CMS sent a letter

to Scott and other members of the management team expressing concerns about staff turnover at

the Company. The letter stated that “Opera’s staff working under this task order have critical

institutional knowledge developed over years on an incredibly complex program” and that the

stability of the team was important to HHS-CMS. HHS-CMS also stated in the letter that Kumar’s

CMS Team was “extremely talented and highly skilled,” which the client attributed to high hiring

standards and exceptional retention of team members.




                                               22
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 23 of 41




               74.    Since October 16, 2019, Kumar has not returned to the office. Instead,

Kumar has worked remotely. Several other members of the CMS Team also have not returned to

the office after October 16, 2019 and worked remotely given the discriminatory environment.

               Scott Intimidated Employees and Suppressed Protected Complaints

               75.    Kumar was scared to complain about Scott’s discrimination.

               76.    Scott was the CEO of the Company and a senior level employee at White

Oak.

               77.    Also, after taking over the Company, Scott decimated its Human Resources

(“HR”) department. On information and belief, Scott forced out the Head of HR in March 2019.

The two remaining HR employees then resigned.

               78.    After the departure of the previous HR team, Scott announced in a

management meeting that he and the General Counsel, Clark, were serving as HR. Scott repeatedly

joked about the lack of an HR department. For example, Scott stated on more than one occasion

that all HR complaints go to him. Also, during late summer 2019, Scott placed a white board next

to his desk and instructed employees to write their HR complaints on the white board. As a result

of Scott’s dismantling of the Company’s HR department, Kumar was concerned that a complaint

to ElectrifAi’s HR would not result in any remedial action and, instead, would lead to retaliation.

               79.    Also, since Scott’s takeover, Kumar knew of several employees that the

Company fired after they had complained to HR.

               80.    In addition, during Scott’s tenure at the Company, he took several steps to

increase surveillance of employees. Upon information and belief, Scott’s goal in doing so was to

intimidate employees and suppress protected complaints. For example:




                                                23
Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 24 of 41




       •   In June 2019, Scott installed web cameras throughout the portion of the

           Jersey City area of the office called the “Bullpen.” Scott instructed the

           Company’s IT staff to make sure that everyone in the Bullpen was present

           during the installation, which had the effect of making employees aware

           that Corporate Defendants were recording them. Scott installed a camera

           immediately above Kumar’s desk that allowed him to monitor her

           interactions at work.

       •   Scott also required employees to install software so he could track their

           communications and whereabouts. For example, in July 2019, Scott

           instructed employees to install Carbonite, which enabled Scott to replicate

           an employee’s computer hard drive and access websites that the individual

           visited.

       •   Upon information or belief, around the same time, Scott actively used

           Mobile Iron to track employee location. In contrast, the prior management

           team used Mobile Iron to secure company property in case phones were lost

           or stolen.

       •   In August 2019, Kumar learned that Scott was actively monitoring

           employees key card activity to observe when employees were entering and

           exiting the Company’s offices.

       •   During a CMS Team meeting in Jersey City, on September 10, 2019, Scott

           directed employees to leave their laptops and phones at the front of the room

           with Clark, the General Counsel. Scott threatened Kumar’s team members,

           stating in sum and substance, “I know you are all using fucking free Skype


                                    24
         Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 25 of 41




                      [to communicate with each other], but don’t be fooled, I am watching your

                      every move.”

                Kumar Complains to White Oak About Scott’s Unlawful Conduct

                81.   By mid-October 2019, Kumar believed that she had no choice but to

complain as she could no longer endure the unlawful discrimination and harassment. On October

16, 2019, Kumar and three members of her team visited White Oak’s offices in Manhattan. They

hoped to speak in person to a high-level executive about Scott’s unlawful conduct. The employees

spoke to an administrative assistant for Diane C. Altieri (“Altieri”), White Oak’s Chief Operating

Officer. The administrative assistant said she would help Kumar and her team schedule a meeting

with Altieri.

                82.   The next day, on October 17, 2019, Kumar received a call from Pamela Hart

(“Hart”), White Oak’s Global Head of Human Resources. Hart told Kumar that her call was in

response to Kumar’s conversation with Altieri’s administrative assistant. Kumar and her team

members spoke to Hart to complain about, among other concerns, Scott’s discrimination, including

his racist and sexist comments. Hart told the employees that White Oak would investigate their

claims. Hart also told Kumar and the other ElectrifAi employees that White Oak had already

retained an attorney to investigate previous complaints against Scott and that they should schedule

a time to meet with the investigator. After the initial discussion, Hart, Kumar, and the other

employees communicated by text on multiple occasions about the employees’ complaints.

                83.   Before plaintiff’s interview with Kathleen Einhorn, the attorney-

investigator that White Oak had retained, Kumar asked the investigator for permission to have her

counsel present for the meeting. Although the investigator stated that Kumar’s lawyer could sit in

during the interview, she specifically conditioned the attorney’s attendance on an agreement that



                                                25
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 26 of 41




he would not participate during the meeting. Because it was not useful for Kumar’s attorney to

attend simply as an observer and not as counsel, he did not go to the interview. Therefore, Kumar

did not have counsel present for the meeting. The investigator also declined Kumar’s request to

review any summary or description of her statements during the interview to ensure that they were

accurate.

               84.     On October 22, 2019, Kumar met with the investigator for more than four

hours. During the meeting, Kumar described Scott’s discrimination against her, including his racist

and sexist comments, his threats to fire her, his abusive language towards her, and his efforts to

publicly humiliate Kumar. During the meeting, the investigator told Kumar that other employees

had complained about Scott and that she was already investigating his alleged misconduct.

               Defendants Retaliate Against Kumar For Her Protected Complaints

               85.     After Kumar complained to White Oak in October 2019, Defendants

engaged in numerous acts of retaliation.

               86.     For example, Defendants removed Kumar as a member of the Management

Committee. As of July 2020, the current members of the Management Committee are

predominately White.

               87.     In addition, Defendants removed Kumar’s Profit and Loss responsibilities

for the government practice group. Defendants took away Kumar’s revenue targets and stopped

having her present revenue information to senior management.

               88.     Since October 16, 2019, Kumar has worked remotely and has not returned

to the office. On October 23, 2019, Hornberger sent Kumar an email asking about her schedule

and work location and why Kumar and CMS Team members had not been in the Jersey City office.

From October 24 to October 30, 2019, Hornberger repeatedly insisted that Kumar should come to



                                                26
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 27 of 41




the Jersey City office. Yet most of the CMS Team had always worked remotely. Indeed, for long

stretches during her tenure at the Company, Kumar had worked remotely, and management had

never previously raised such concerns.

              89.     On October 30, 2019, Kumar sent an email to Rozario, a newly hired HR

manager at the Company. Kumar complained to Rozario about the unlawful discrimination she

faced at the Company. She wrote that Scott had made her workplace “a hostile and toxic

environment because I am an Indian woman.” Kumar told Rozario that she had been working

remotely since October 16, 2019. Kumar further stated:

              Nancy Hornberger has told me it is imperative that I come to ElectrifAi’s Jersey
              City office on Thursday, 10-31-19. Given the hostile environment and the
              discrimination I have faced, I am very uncomfortable going back to ElectrifAi’s
              Jersey City office. I have lodged an official complaint with White Oak and would
              like to wait for them to resolve my complaints before coming back to the Jersey
              City office.

              90.     In addition, Kumar sent an email to Hornberger informing her of Kumar’s

discrimination complaint. Kumar requested permission to continue working remotely given the

hostile work environment. Initially, Hornberger rejected Kumar’s request and demanded that she

return to the Jersey City office on October 31, 2019. Kumar told Hornberger, that as had been the

case for some time, she was able to complete her work remotely. After this email, Hornberger

granted Kumar’s request to work remotely.

              91.     Even though ElectrifAi allowed Kumar to work remotely, the retaliation

continued.

              92.     For example, after Kumar filed her complaint with White Oak and engaged

in other protected activities, ElectrifAi and Scott demoted her further. On October 28, 2019, the

Company hired a “Program Director” and Kumar’s new supervisor, creating another layer of

management above Kumar in the Company hierarchy. Hornberger told the HHS-CMS client that

                                               27
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 28 of 41




the Company hired the Program Director to oversee Kumar and function as an intermediary

between Kumar and the Corporate Defendants’ senior management team. Defendants did not

notify Kumar or seek her input about their decision to hire the Program Director.

               93.     On or about November 5, 2019, Hornberger imposed new obligations on

Kumar to report her work activities. Hornberger instructed Kumar to write numerous daily reports

to her and the Program Director. The Company had not previously asked Kumar to provide so

much information about her daily work. Kumar expressed several concerns including that the

onerous reporting obligations would interfere with her ability to complete client work. Moreover,

upon information and belief, the Company does not require other employees to provide so much

information, including those employees who have worked remotely.

               94.     In addition, management excluded Kumar from key decisions and meetings

concerning the HHS-CMS client and the CMS Team. For example, senior management did not

seek Kumar’s input in hiring four CMS Team members even though hiring had always been one

of Kumar’s job responsibilities during the contract with HHS-CMS. In addition, management

arranged for several meetings with the HHS-CMS client representatives by phone and in-person

and did not invite Kumar to those meetings.

               95.     In addition to Kumar’s complaints to HR and senior management, she also

raised concerns about the discrimination and retaliation against her through her attorneys. By letter

dated November 6, 2019, Kumar’s attorneys notified Defendants that she had meritorious claims

of race, national origin, and gender discrimination, and retaliation.

               96.     Defendants’ counsel replied on or about November 12, 2019. Counsel

asserted that Defendants took Kumar’s complaints “very seriously[,]” and that the Company’s

policies “strictly prohibit unlawful retaliation.” Yet, in that same letter, Defendants accused Kumar



                                                 28
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 29 of 41




of not performing her work responsibilities and admonished her not to violate the Company’s IT

security and usage policy. Far from reassuring Kumar that Defendants would not retaliate against

her, the letter’s tone was threatening and appeared to have the purpose of dissuading Kumar from

pursuing her protected complaints.

               97.     In early December 2019, ElectrifAi introduced yet another senior manager

to the CMS Team, a Senior Vice President, Global Head of Delivery. The Global Head of Delivery

is a White woman. Hornberger, the Program Manager, and the Global Head of Delivery proceeded

to have weekly meetings with the HHS-CMS client representatives but excluded Kumar. The

HHS-CMS client asked the Company to include Kumar in these meetings and, only after that

request, ElectrifAi executives then asked Kumar to participate.

               98.     In or around late December 2019 or early January 2020, the Program

Manager left the Company. Even though Kumar reported directly to the Program Manager,

Defendants did not inform Kumar of his departure until after he had left. The Global Head of

Delivery then assumed responsibility for supervising Kumar.

               99.     In late 2019 and early 2020, ElectrifAi executives made it clear to Kumar

that they had effectively removed her as government practice lead and account manager and

stripped her of additional strategic responsibilities. Scott directed IT to revoke Kumar’s access to

ElectrifAi’s account management system that she used to track all current and future leads and

sales. Scott transferred all existing accounts and relationships Kumar had developed and was

tracking to another newly hired SVP, Hurst, without informing Kumar. Hurst is a White man.

Hurst proceeded to reach out to Kumar’s contacts without including her.




                                                29
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 30 of 41




Defendants Continue Their and Discrimination and Retaliation After Kumar’s EEOC Complaint

               100.   On or about January 15, 2020, Kumar filed a charge of discrimination and

retaliation with the EEOC. ElectrifAi escalated its discrimination and retaliation against Kumar.

               101.   For example, defendants largely excluded Kumar from the recompete

process for the CMS-HHS contract despite her role as SVP and primary CMS client contact and

Kumar’s previous success winning government contracts with HHS-CMS. By doing so,

Defendants continued their pattern of removing Kumar’s key job responsibilities.

               102.   Despite Kumar’s years of experience handling HHS-CMS contracts,

Defendants failed to give Kumar material information about the recompete. For example, in early

February 2020, HHS-CMS reclassified the contract from large business to small business under

the applicable government rules. ElectrifAi does not qualify as a small business and thus needed

to partner with another company. Defendants did not include Kumar in the process of selecting a

partner and refused to disclose the partner that the Company had chosen for several months despite

Kumar’s multiple requests.

               103.   When Defendants asked for Kumar’s assistance, the Company made

unreasonable demands and further undermined Kumar’s leadership.

               104.   For example, on February 28, 2020, a Friday, Hornberger sent an email to

Kumar and two of her direct reports with a list of questions related to the HHS-CMS RFP and

asked for answers by noon the following Monday, March 2, 2020. Both team members other than

Kumar replied to Hornberger expressing their confusion at being included. One CMS Team

member replied, “You do know that Aparna [Kumar] could answer most, if not all, of these

questions, correct?” Kumar responded that by asking for her input with less than one business day

to complete the assignment, ElectrifAi executives had put her in an “impossible situation.” She



                                               30
        Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 31 of 41




stated that Hornberger’s failure to disclose ElectrifAi’s small business partner made it difficult for

her to prepare a comprehensive response. Hornberger continued to refuse to disclose the name of

the small business partner.

               105.    Kumar complained to HR about the request and stated that she believed the

actions constituted additional discrimination and retaliation. HR staff acknowledged Kumar’s

complaint on March 2, 2020 but provided no other response and took no remedial action.

               106.    This happened throughout the recompete process. On April 7, 2020,

Hornberger finally revealed the identity of the small business contractor ElectrifAi was partnering

with on the bid for the recompete. The same day, Hornberger asked Kumar to complete the

technical response to the RFP, giving a deadline of the following day, April 8, 2020. Kumar

expressed concern that the Company had asked her to provide input in such a short period of time.

Kumar identified several inaccuracies in the RFP response that the Company had prepared without

her input and expressed dismay at her exclusion from the process.

               107.    Also, in 2020, Defendants removed from its internal system Kumar as the

“owner” of the CMS contract and replaced her with Hurst, a White, male SVP.

               108.    Though the commission-based component of Kumar’s pay had been cut in

January 2019, in January 2020 ElectrifAi announced a new policy that all employees were eligible

for commissions for bringing in new business. Yet the Company has not paid Kumar for any earned

commissions.

               109.    During the summer of 2020, Kumar learned that Defendants had removed

her as Account Manager for the HHS-CMS account, a position she held since 2016. Defendants

announced that a White employee, Margaret Cox, Vice President, would serve as Account




                                                 31
           Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 32 of 41




Manager of the HHS-CMS account and that Kumar would be the Daily Project Manager for the

account.

                110.     No one informed Kumar of any change in her reporting structure. Cox holds

the title of Vice President of Delivery. Cox has assumed management responsibilities over Kumar

even though Kumar’s title is purportedly Senior Vice President and Cox has the title of Vice

President.

                111.     Defendants continue to discriminate and retaliate against Kumar.

                                     FIRST CAUSE OF ACTION

     Title VII Race, National Origin, and Sex Discrimination Against Corporate Defendants

                112.     Plaintiff repeats and realleges paragraphs 1 through 111 of this Complaint

as if fully set forth herein.

                113.     Corporate Defendants have discriminated against plaintiff in the terms and

conditions of her employment based on her race, national origin, and sex in violation of Title VII.

                114.     Defendant ElectrifAi is liable under Title VII as plaintiff’s employer.

                115.     Defendant White Oak is liable under the Title VII as plaintiff’s employer.

                116.     Corporate Defendants have acted with malice and/or reckless indifference

to plaintiff's statutorily protected rights.

                117.     As a result of Corporate Defendants’ discriminatory acts, plaintiff has

suffered, is suffering, and will continue to suffer irreparable injury, monetary damage, mental

anguish, emotional distress, humiliation, and other compensable damage unless and until this

Court grants relief.




                                                  32
          Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 33 of 41




                                  SECOND CAUSE OF ACTION

                   42 U.S.C. § 1981 Race Discrimination Against All Defendants

                118.     Plaintiff repeats and realleges paragraphs 1 through 117 of this Complaint

as if fully set forth herein.

                119.     By the acts and practices described above, Defendants have discriminated

against plaintiff on the basis of race in violation of Section 1981.

                120.     Defendants have acted intentionally and with malice or reckless

indifference to plaintiff’s statutorily protected rights.

                121.     As a result of Defendants’ discriminatory acts, plaintiff has suffered, is

suffering, and will continue to suffer irreparable injury, monetary damage, mental anguish,

emotional distress, humiliation, and other compensable damage unless and until this Court grants

relief.

                                    THIRD CAUSE OF ACTION

          NJLAD National Origin, Sex, and Race Discrimination Against All Defendants

                122.     Plaintiff repeats and realleges paragraphs 1 through 121 of this Complaint

as if fully set forth herein.

                123.     By the acts and practices described above, Defendants have discriminated

against plaintiff on the basis of her race, national origin, and sex in violation of the NJLAD.

                124.     Defendant ElectrifAi is liable under NJLAD as plaintiff’s employer.

                125.     Defendant White Oak is liable under NJLAD as plaintiff’s employer and/or

as an aider and abettor of the discrimination against plaintiff.

                126.     Defendant Scott is liable under NJLAD as plaintiff’s employer and/or as an

aider and abettor of the discrimination against plaintiff.



                                                   33
            Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 34 of 41




                  127.   Defendant Hornberger is liable under NJLAD as an aider and abettor of the

discrimination against plaintiff.

                  128.   Defendants have actually participated in and/or acted with negligence and

willful indifference to plaintiff’s statutorily protected rights.

                  129.   As a result of Defendants’ discriminatory acts, plaintiff has suffered, is

suffering, and will continue to suffer irreparable injury, monetary damage, mental anguish,

emotional distress, humiliation, and other compensable damage unless and until this Court grants

relief.

                  130.   In addition, plaintiff is entitled to punitive damages and other remedies as

may be appropriate under NJLAD.

                                    FOURTH CAUSE OF ACTION

          NYSHRL National Origin, Race, and Gender Discrimination Against All Defendants

                  131.   Plaintiff repeats and realleges paragraphs 1 through 130 of this Complaint

as if fully set forth herein.

                  132.   By the acts and practices described above, all Defendants have

discriminated against plaintiff on the basis of her race, national origin, and sex in violation of the

NYSHRL.

                  133.   Defendant ElectrifAi is liable under the NYSHRL as plaintiff’s employer.

                  134.   Defendant White Oak is liable under the NYSHRL as plaintiff’s employer

and/or as an aider and abettor of the discrimination against plaintiff.

                  135.   Defendant Scott is liable under the NYSHRL as plaintiff’s employer and/or

as an aider and abettor of the discrimination against plaintiff.




                                                   34
            Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 35 of 41




                  136.   Defendant Hornberger is liable under the NYSHRL as an aider and abettor

of the discrimination against plaintiff.

                  137.   As a result of Defendants’ discriminatory acts, plaintiff has suffered, is

suffering, and will continue to suffer irreparable injury, monetary damage, mental anguish,

emotional distress, humiliation, and other compensable damage unless and until this Court grants

relief.

                  138.   Defendants have acted intentionally and with malice or reckless

indifference to plaintiff’s statutorily protected rights.

                                    FIFTH CAUSE OF ACTION

          NYCHRL National Origin, Race, and Gender Discrimination Against All Defendants

                  139.   Plaintiff repeats and realleges paragraphs 1 through 138 of this Complaint

as if fully set forth herein.

                  140.   By the acts and practices described above, all Defendants discriminated

against plaintiff on the basis of her race, national origin, and sex in violation of the NYCHRL.

                  141.   Defendant ElectrifAi is liable under the NYCHRL as plaintiff’s employer.

                  142.   Defendant White Oak is liable under the NYCHRL as plaintiff’s employer

and/or as an aider and abettor of the discrimination against plaintiff.

                  143.   Defendant Scott is liable under the NYCHRL as plaintiff’s employer and/or

as an aider and abettor of the discrimination against plaintiff.

                  144.   Defendant Hornberger is liable under the NYCHRL as an aider and abettor

of the discrimination against plaintiff.




                                                   35
          Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 36 of 41




                145.     As a result of Defendants’ discriminatory acts, plaintiff has suffered and

will continue to suffer irreparable injury, monetary damage, mental anguish, emotional distress,

humiliation, and other compensable damage unless and until this Court grants relief.

                146.     In addition, plaintiff is entitled to punitive damages and other remedies as

may be appropriate under the NYCHRL.

                                    SIXTH CAUSE OF ACTION

                         Title VII Retaliation Against Corporate Defendants

                147.     Plaintiff repeats and realleges paragraphs 1 through 146 of this Complaint

as if fully set forth herein.

                148.     Corporate Defendants retaliated against plaintiff for her protected

complaints and opposition to unlawful employment practices in violation of Title VII.

                149.     Defendant ElectrifAi is liable under Title VII as plaintiff’s employer.

                150.     Defendant White Oak is liable under the Title VII as plaintiff’s employer.

                151.     Corporate Defendants acted with malice and/or reckless indifference to

plaintiff’s statutorily protected rights.

                152.     As a result of Corporate Defendants’ retaliatory acts, plaintiff has suffered,

is suffering, and will continue to suffer irreparable injury, monetary damage, mental anguish,

emotional distress, humiliation and other compensable damage unless and until this Court grants

relief.

                                  SEVENTH CAUSE OF ACTION

                        42 U.S.C. § 1981 Retaliation Against All Defendants

                153.     Plaintiff repeats and realleges paragraphs 1 through 152 of this Complaint

as if fully set forth herein.



                                                   36
          Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 37 of 41




                154.     By the acts and practices described above, Defendants have retaliated

against plaintiff in violation of Section 1981 for her protected activity.

                155.     Defendants have acted intentionally and with malice or reckless

indifference to plaintiff’s statutorily protected rights.

                156.     As a result of Defendants’ retaliatory acts, plaintiff has suffered, is

suffering, and will continue to suffer irreparable injury, monetary damage, mental anguish,

emotional distress, humiliation, and other compensable damage unless and until this Court grants

relief.

                                     EIGHTH CAUSE OF ACTION

                                NJLAD Retaliation Against All Defendants

                157.     Plaintiff repeats and realleges paragraphs 1 through 156 of this Complaint

as if fully set forth herein.

                158.     By the acts and practices described above, Defendants have retaliated

against plaintiff in violation of the NJLAD for her protected activity and for opposing practices

prohibited by the NJLAD.

                159.     Defendant ElectrifAi is liable under NJLAD as plaintiff’s employer.

                160.     Defendant White Oak is liable under NJLAD as plaintiff’s employer and/or

as an aider and abettor of the retaliation against plaintiff.

                161.     Defendant Scott is liable under NJLAD as plaintiff’s employer and/or as an

aider and abettor of the retaliation against plaintiff.

                162.     Defendant Hornberger is liable under NJLAD as an aider and abettor of the

retaliation against plaintiff.




                                                   37
          Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 38 of 41




                163.     Defendants have actually participated in and acted with negligence and

willful indifference to plaintiff’s statutorily protected rights.

                164.     As a result of Defendants’ retaliatory acts, plaintiff has suffered, is

suffering, and will continue to suffer irreparable injury, monetary damage, mental anguish,

emotional distress, humiliation, and other compensable damage unless and until this Court grants

relief.

                165.     In addition, plaintiff is entitled to punitive damages and other remedies as

may be appropriate under the NJLAD.

                                    NINTH CAUSE OF ACTION

                            NYSHRL Retaliation Against All Defendants

                166.     Plaintiff repeats and realleges paragraphs 1 through 165 of this Complaint

as if fully set forth herein.

                167.     By acts and practices described above, Defendants have retaliated against

plaintiff for her protected activity and for opposing practices prohibited by NYSHRL.

                168.     Defendant ElectrifAi is liable under the NYSHRL as plaintiff’s employer.

                169.     Defendant White Oak is liable under the NYSHRL as plaintiff’s employer

and/or as an aider and abettor of the retaliation against plaintiff.

                170.     Defendant Scott is liable under the NYSHRL as plaintiff’s employer and/or

as an aider and abettor of the retaliation against plaintiff.

                171.     Defendant Hornberger is liable under the NYSHRL as an aider and abettor

of the retaliation against plaintiff.

                172.     As a result of Defendants’ retaliatory acts, plaintiff has suffered, is

suffering, and will continue to suffer irreparable injury, monetary damage, mental anguish,



                                                   38
          Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 39 of 41




emotional distress, humiliation, and other compensable damage unless and until this Court grants

relief.

                173.     Defendants have acted intentionally and with malice or reckless

indifference to plaintiff’s statutorily protected rights.

                                    TENTH CAUSE OF ACTION

                            NYCHRL Retaliation Against All Defendants

                174.     Plaintiff repeats and realleges paragraphs 1 through 173 of this Complaint

as if fully set forth herein.

                175.     By acts and practices described above, Defendants have retaliated against

plaintiff for her protected activity and for opposing practices prohibited by NYCHRL.

                176.     Defendant ElectrifAi is liable under the NYCHRL as plaintiff’s employer.

                177.     Defendant White Oak is liable under the NYCHRL as plaintiff’s employer

and/or as an aider and abettor of the retaliation against plaintiff.

                178.     Defendant Scott is liable under the NYCHRL as plaintiff’s employer and/or

as an aider and abettor of the retaliation against plaintiff.

                179.     Defendant Hornberger is liable under the NYCHRL as an aider and abettor

of the retaliation against plaintiff.

                180.     As a result of Defendants’ retaliatory acts, plaintiff has suffered, is

suffering, and will continue to suffer economic losses, irreparable injury, emotional distress, and

other compensable damages, unless and until this Court grants relief.

                181.     Defendants have acted intentionally and with malice or reckless

indifference to plaintiff’s statutorily protected rights.




                                                   39
Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 40 of 41




                             PRAYER FOR RELIEF

WHEREFORE, plaintiff respectfully requests that this Court enter a judgment:

          a. Declaring that the acts and practices complained of herein violate Title VII,

              Section 1981 and the NJLAD, NYSHRL, and NYCHRL;

          b. Enjoining and permanently restraining these violations of Title VII, Section

              1981 and the NJLAD, NYSHRL, and NYCHRL;

          c. Directing Defendants to take affirmative action as is necessary to ensure

              that the effects of these unlawful practices are eliminated and do not

              continue to affect plaintiff;

          d. Directing Defendants to place plaintiff in the position she would have

              occupied but for Defendants’ discriminatory and retaliatory treatment, and

              making her whole for all the earnings and benefits she would have received

              but for Defendants’ discriminatory and retaliatory treatment, including, but

              not limited to, wages, bonuses, and other lost benefits;

          e. Directing Defendants to pay plaintiff compensatory damages, including

              damages for loss of earning potential, emotional distress, humiliation, and

              pain and suffering;

          f. Directing Defendants to pay plaintiff punitive damages as provided by Title

              VII, Section 1981 and the NJLAD, NYSHRL, and NYCHRL;

          g. Awarding plaintiff reasonable attorneys’ fees and costs;

          h. Awarding plaintiff such interest as is allowed by law, and damages for any

              adverse tax consequences stemming from an award;




                                        40
          Case 1:20-cv-06824-GHW Document 1 Filed 08/24/20 Page 41 of 41




                       i. Granting plaintiff a tax enhancement award to offset adverse tax

                          consequences associated with a lump sum award of damages; and

                       j. Granting such other and further relief as the Court deems necessary and

                          proper.

                                    DEMAND FOR A TRIAL BY JURY

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, plaintiff demands a trial by

jury in this action.


Dated:          New York, New York
                August 24, 2020

                                                    VLADECK, RASKIN, & CLARK, P.C.

                                              By: /s/ Jeremiah Iadevaia
                                                  _____________________________________
                                                  Jeremiah Iadevaia
                                                  Kathleen C. Riley (admission pending)
                                                  Attorneys for Plaintiff
                                                  565 Fifth Avenue, 9th Floor
                                                  New York, New York 10017
                                                  (212) 403-7300




                                                  41
